Citation Nr: 1621787	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for diabetes mellitus, type II.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen a previously denied and final claim of service connection for diabetes mellitus, type II.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2005 decision by the Board denied service connection for diabetes mellitus, type II; the Veteran did not appeal that decision.  

2. Evidence associated with the claims file subsequent to the January 2005 Board denial includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type II, is not cumulative or redundant of evidence previously of record.   


CONCLUSIONS OF LAW

1. The June 2005 Board decision denying service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence having been received; the claim for entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   To the limited extent that this decision reopens a previously denied and now final claim for service connection for diabetes mellitus, type II, a discussion of the duty to notify and assist with regard to that portion of the claim is not necessary at this time.

All Board decisions (but not Board remands) can be appealed to the United States Court of Appeals for Veteran's Claims (Court) by filing a Notice of Appeal (NOA).  An NOA must be filed within 120 days from the date stamped on the front of the Board decision or else the decision becomes final.  See 38 U.S.C.A. § 7104 (West 2014).  Generally, a claim which has been denied in an unappealed decision by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  However, the exception to this rule provides that a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim of service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.  The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, including diabetes mellitus, shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii). 

In its May 2005 decision, the Board noted that the Veteran served aboard the U.S.S. Independence, which could only be verified to be in the official waters of the Republic of Vietnam for six days in June and July of 1965.  In 2010, the, Veteran submitted additional evidence, to include a citation given to the U.S.S. Independence and Attack Carrier Air Wing Seven for exceptionally meritorious service from June 5 to November 21, 1965, while participating in combat operations in Southeast Asia, particularly, sustaining day and night strike operations against military and logistic supply facilities in North Vietnam, participating in a series of coordinated strikes against enemy supply lines north of the Hanoi-Haiphong complex, and successfully evading surface to air missile barrage.  

The Board finds that citation is new in that it was not of record during the prior adjudication of this claim in 2005.  It is material in that it relates to an unestablished fact necessary to substantiate the claim of service connection, namely it implies that the U.S.S. Independence may have entered the territorial waters of the Republic of Vietnam on dates other than the six verified days relied upon in adjudicating the claim previously.  At the very least, as discussed below, it triggers the duty to assist in affirming whether or not the U.S.S. Independence was anchored in territorial "brown water" during the period that the Veteran was stationed aboard.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been associated with the claims file, the previously denied and final claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is reopened; to this limited extent, the appeal is granted.


REMAND

As discussed above, if a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases, including diabetes mellitus, shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii). 

In the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2015), or service in the inland waterways of Vietnam ("brown water service"). VAOPGCPREC 27-97; see also Haas, 525 F.3d 1168.  Specifically, service aboard a ship that anchored in an open deep-water harbor along the Vietnam coast does not constitute inland waterway service or qualify as docking to the shore.  As such, off-shore (referred to as "blue water") service does not meet the regulatory definition of "Service in the Republic of Vietnam" to allow for presumptive exposure to herbicides. 38 C.F.R. § 3.307(a) (6) (iii); VAOPGCPREC 27-97; Haas, 525 F.3d 1168.

However, the presumption of herbicide exposure may attach if evidence indicates boat or shipboard operations in close proximity to landmass.  The Court recently addressed the blue versus brown water distinction in Gray v. McDonald, 27 Vet. App. 313 (2015).  In Gray, the Court stated that a bright line rule categorizing all shipboard naval service in Da Nang Harbor as blue "water service" was not rational.  Hence, the issue regarding what constitutes service in inland waterways is relevant to the Veteran's case. In light of the Gray case, this issue is unsettled.  

A remand is therefore required.  Specifically, additional effort must be undertaken to obtain relevant evidence pertaining to the activities of the U.S.S. Independence at the time of the Veteran's service onboard.  VA should attempt to determine, if possible, the proximity to land of the Veteran's naval service in Vietnam coastal waters.  For example, although the Veteran submitted a naval citation given to the ship for meritorious service during that period, VA should undertake to retrieve such logs in addition to any other evidence that may shed light on the activities of the Veteran's ship during his period of service aboard.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with additional VCAA notification to include information regarding claims to presumptive service connection based on herbicide exposure while serving in Vietnam.

2. Request deck logs for the U.S.S. Independence during the Veteran's active military service, in addition to any other relevant evidence that may yield information regarding the specific whereabouts of the U.S.S. Independence with regard to location in the territorial waters of the Republic of Vietnam during the relevant period.  If the logs for the full period cannot be obtained, or if any other relevant information cannot be obtained, the claims file should contain documentation as to the attempts made and the Veteran should be notified of such.  

3. The AOJ should then review all evidence of record, and in concert with the recently decided case of Gray v. McDonald, 27 Vet. App. 313 (2015), should make a determination as to whether it is at least as likely as not  (a probability of 50 percent or greater) that the U.S.S. Independence had any shipboard operations which occurred in the inland waters of Vietnam between March and November 1964, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  All findings and conclusions should be set forth in a report.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for diabetes mellitus, type II.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given adequate opportunity to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


